Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 30, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00526-CV


              HARBOR AMERICA CENTRAL, INC., Appellant

                                        V.

                        WILLIAM REEVES, Appellee

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-25574


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed August 31, 2021. On September
22, 2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                                   PER CURIAM

Panel consists of Justices Spain, Hassan, and Wilson.